Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 was filed after the mailing date of the 02/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, for the sake of completeness of response, Examiner's responses to Applicant’s arguments are addressed below
Regarding claim 1 with reference to the Burns, Lee and Chung references, Applicant argues;
[Thus, claim 1 as amended recites an antenna layer imprinted on one surface of a touch panel such that the antenna layer is disposed between the window cover and the touch panel. The antenna layer comprises a resin layer imprinted on the one surface of the touch panel and the resin includes at least one groove imprinted in the resin layer and a conductive ink in the at least one groove. 
As illustrated in Fig. 2A of Burns, an antenna 220 may be formed on a transparent substrate 210 between the substrate and the display 230. Thus, Burns does not teach or suggest the above-quoted features of claim 1. 

Thus, Lee does not disclose an antenna layer imprinted on one surface of the touch 
panel and comprising a resin layer imprinted on the one surface of the touch panel wherein the resin layer includes at least one groove imprinted in the resin layer and a conductive ink in the at least one groove. 
The Chung reference states that it relates to a conductive pattern making method and a conductive pattern capable of easily adjusting the electrical characteristics and optical characteristics with improved process efficiency ([0003]). Fig. 1 illustrates a substrate 110 having a groove 120 formed therein. The substrate 110 may be made of a transparent material such as a plastic film or glass and the groove 120 formed in the substrate 110 may be filled with a conductive ink composition 130 ([0057 -58]). The conductive ink may include a mixed compound of metal particles made from reducting a metal complex compound or metal precursor. Thus, Chung does not teach the above-quoted features of claim 1 as amended.]

The Examiner respectfully disagrees,
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limitation that substrate and window which not transparent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).





Moreover, Burns, Lee and Chung may not teach an imprinting method for antenna. The Examiner introduced newly found reference for teaching an imprinting antenna method and conductive printing ink. See the new rejection as set forth in the office action below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2014/0106684, hereby referred as Burns) in view of Lee (US 2014/0232609), Chung et al. (US 2015/0068787, hereby referred as
Chung) and Homolle et al. (US 7289066, hereby referred as Homolle).
Regarding claim 1,

A display module comprising (display module 200/400):
a touch panel (element 210);
an antenna layer on one surface of the touch panel, such that the antenna layer is disposed between the window cover and the touch panel (antenna layer 220 between 210 and 230); and
a display panel disposed on another surface of the touch panel (see paragraph
[0018] for disclosing the display panel), wherein the antenna layer comprises a resin layer on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410).

Burns does not disclose;
A window cover; a touch panel disposed on the window cover; wherein the
antenna layer comprises a resin layer imprinted on the one surface of the touch
panel, and the resin layer includes: at least one groove imprinted in the resin layer, and a conductive ink in the at least one groove.

However, Lee teaches (figures 1-2);
A window cover (cover 210); a touch panel disposed on the window cover (the
display device as taught in paragraph [0003]); wherein the antenna layer comprises a
resin layer on the one surface of the touch panel (antenna layer 220 and resin layer 230).


A resin layer on the one surface of panel (layer 110), the resin layer includes: at least one groove in the resin layer (groove 120), and a conductive ink filled in the at least one groove (see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer on the one surface of the touch panel, as taught by Lee, into Burns in order to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer on the one surface of panel, the resin layer includes: at least one groove in the resin layer, and a conductive ink filled in the at least one groove, as taught by Chung, into Burns as
modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Furthermore, Burns, as modified, may not teach an imprinting method for antenna. However, Homolle teaches an imprinting method for an antenna. See abstract. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a printing method for antenna, as taught by Homolle, into Burns as modified for the purpose of miniaturization and reducing sizes to have an improved antenna.  

Regarding claim 3,
Burns discloses;
Wherein the antenna layer is transparent (see the abstract).

Regarding claim 4,
Burns discloses (figure 4);
Wherein the resin layer is formed by applying a resin on a touch panel (resin layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove.

However, Chung teaches (figure 2);
Pressing the applied resin to form the at least one groove, and applying the
conductive ink in the at least one groove (layer 110 and groove 120 and see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 5,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink contains conductive particles, and a substantial
portion of the conductive particles have at least one of different sizes and different shapes.

However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]),
and a substantial portion of the conductive particles have at least one of different sizes and different shapes (see the plurality of grooves 120 which they have different shapes and sizes. See paragraph [0030)]).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least
one of different sizes and different shapes, as taught by Chung, into Burns as modified
in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 6,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink further contains blackened particles.

However, Chung teaches;
Wherein the conductive ink further contains blackened particles (see paragraph
[0023], the conductive ink comprises a carbon nanotube).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the conductive ink further contains
blackened particles, as taught by Chung, into Burns as modified in order to provide a
conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 7,
Burns and Lee, as modified, do not disclose;
Wherein the blackened particles have a lower specific gravity than the conductive
particles.

However, Chung teaches;
Wherein the blackened particles have a lower specific gravity than the conductive
particles (see paragraph [0023], the conductive ink comprises a carbon nanotube. Furthermore, the carbon nanotube has a lower specific gravity than conductive particle).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the blackened particles have a lower

specific gravity than the conductive particles, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 8,
Burns disclose (figures 2 and 4);
A display module comprising (display module 200/400):
an antenna layer on one surface of the window cover such that the antenna layer is disposed between the window cover and the window protection layer (antenna layer 220 between 210 and 230); and
a touch panel (element 210) disposed on another surface of the window cover;
a display panel disposed on the touch panel (see paragraph [0018] for disclosing
the display panel);
wherein the antenna layer comprises a resin layer on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410).

Burns does not disclose;
A window cover; a window protection layer disposed on one surface of the
window cover; wherein the antenna layer comprises a resin layer imprinted on the one surface of the touch panel, and the resin layer includes: at least one groove imprinted on a surface of the resin layer, and a conductive ink in the at least one groove.


However, Lee teaches (figures 1-2);
A window cover (cover 210); a window protection layer disposed on one surface
of the window cover (element 20 which is covering 200); wherein the antenna layer comprises a resin layer on the one surface of the touch panel (antenna layer 220 and resin layer 230).

Chung teaches;
A resin layer on the one surface of the touch panel (layer 110), the resin layer includes: at least one groove on a surface of the resin layer (groove 120), and a conductive ink in the at least one groove (see abstract for teaching a conductive ink).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate a window cover; a window protection
layer disposed on one surface of the window cover; wherein the antenna layer comprises a resin layer on the one surface of the touch panel, as taught by Lee, into Burns in order to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer on the one surface of the touch panel, the resin layer includes: at least one groove on a surface of the resin layer, and a conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive
pattern and providing a reduced volume of ink in the grooves (Chung, abstract).




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a printing method for antenna, as taught by Homolle, into Burns as modified for the purpose of miniaturization and reducing sizes to have an improved antenna.  

Regarding claim 10,
Burns discloses;
Wherein the antenna layer is transparent (see the abstract).

Regarding claim 11,
Burns discloses (figure 4);
Wherein the resin layer is formed on a touch panel (resin layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the
conductive ink in the at least one groove.

However, Chung teaches (figure 2);


Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate pressing the applied resin to form the at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Furthermore, Burns, as modified, may not teach an imprinting method for antenna. However, Homolle teaches an imprinting method for an antenna and a conductive printing ink. See abstract. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a printing method for antenna and a conductive printing ink, as taught by Homolle, into Burns as modified for the purpose of miniaturization and reducing sizes to have an improved antenna.  

Regarding claim 12,
Burns and Lee, as modified, do not disclose;


However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]),
and a substantial portion of the conductive particles have at least one of different sizes
and different shapes (see the plurality of grooves 120 which they have different shapes and sizes. See paragraph [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least
one of different sizes and different shapes, as taught by Chung, into Burns as modified
in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 13,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink further contains blackened particles.

However, Chung teaches;


[0023], the conductive ink comprises a carbon nanotube).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the conductive ink further contains blackened particles, as taught by Chung, into Burns as modified in order to provide a
conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 14,
Burns and Lee, as modified, do not disclose;
Wherein the blackened particles have a lower specific gravity than the conductive particles.

However, Chung teaches;
Wherein the blackened particles have a lower specific gravity than the conductive
particles (see paragraph [0023], the conductive ink comprises a carbon nanotube. Furthermore, the carbon nanotube has a lower specific gravity than conductive particle).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the blackened particles have a lower specific gravity than the conductive particles, as taught by Chung, into Burns as 

Regarding claim 15,
Burns disclose (figures 2 and 4);
A display module comprising (display module 200/400):
a touch panel (element 210);
a display panel disposed on one surface of the touch panel (see paragraph [0018] for disclosing the display panel); and
an antenna layer on the one surface of the touch panel such that the antenna layer is disposed between the touch panel and the display panel (antenna layer 220 between 210 and 230);
wherein the antenna layer comprises a resin layer on the one surface of the touch panel (figure 4, antenna layer 420, resin layer 460 and touch panel 410).

Burns does not disclose;
A window cover; a touch panel disposed on the window cover; wherein the
antenna layer comprises a resin layer imprinted on the one surface of the touch
panel, the resin layer includes: at least one groove imprinted in the resin layer, and a conductive ink in the at least one groove.

However, Lee teaches (figures 1-2);
A window cover (cover 210); a touch panel disposed on the window cover (the

resin layer on the one surface of the touch panel (antenna layer 220 and resin layer 230).

Chung teaches;
A resin layer which is disposed on the one surface of the touch panel (layer 110),
the resin layer includes: at least one groove in the resin layer (groove 120), and a conductive ink in the at least one groove (see abstract for teaching a conductive ink).


Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate a window cover; a touch panel disposed on the window cover; wherein the antenna layer comprises a resin layer 
on the one surface of the touch panel, as taught by Lee, into Burns in order
to provide protection (Lee, paragraph [0056]). Furthermore, to incorporate a resin layer
on the one surface of the touch panel, the resin layer includes: at least one groove in the resin layer, and a conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Furthermore, Burns, as modified, may not teach an imprinting method for antenna. However, Homolle teaches an imprinting method for an antenna. See abstract. 



Regarding claim 17,
Burns discloses;
Wherein the antenna layer is transparent (see the abstract).

Regarding claim 18,
Burns discloses (figure 4);
Wherein the resin layer is formed by applying a resin on a touch panel (resin
layer 160 on panel 410).

Burns and Lee, as modified, do not disclose;
Pressing the applied resin to form the at least one groove, and applying the
conductive ink in the at least one groove.

However, Chung teaches (figure 2);
Pressing the applied resin to form the at least one groove, and applying the
conductive ink in the at least one groove (layer 110 and groove 120 and see abstract for
teaching a conductive ink).


effective filing date of the invention to incorporate pressing the applied resin to form the
at least one groove, and applying the conductive ink in the at least one groove, as taught by Chung, into Burns as modified in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Regarding claim 19,
Burns and Lee, as modified, do not disclose;
Wherein the conductive ink contains conductive particles, and a substantial
portion of the conductive particles have at least one of different sizes and different shapes.

However, Chung teaches (figure 2);
Wherein the conductive ink contains conductive particles (see paragraph [0021]),
and a substantial portion of the conductive particles have at least one of different sizes
and different shapes (see the plurality of grooves 120 which they have different shapes
and sizes. See paragraph [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the conductive ink contains conductive particles, and a substantial portion of the conductive particles have at least
one of different sizes and different shapes, as taught by Chung, into Burns as modified
in order to provide a conductive pattern and providing a reduced volume of ink in the grooves (Chung, abstract).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Burns et al. (US 2014/0106684, hereby referred as Burns) in view of Lee (US
2014/0232609), Chung et al. (US 2015/0068787, hereby referred as Chung) and Homolle et al. (US 7289066, hereby referred as Homolle) as applied to claims 1, 8, 15 above, and further in view of Kiyoto (US 2016/0349883).
Regarding claim 2,
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a
plurality of panels as shown in figure 1, and forming at least one groove in a resin player
as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly
teach a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the at least one groove forms a mesh
pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel
module having low resistance and an electronic apparatus. Furthermore, to increased
transmissivity of light which will result in providing better optical characteristics.
Regarding claim 9,
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a
plurality of panels as shown in figure 1, and forming at least one groove in a resin player as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly
teaches a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the at least one groove forms a mesh
pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel module having low resistance and an electronic apparatus. Furthermore, to increased transmissivity of light which will result in providing better optical characteristics.

Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a


Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the at least one groove forms a mesh
pattern, as taught by Kiyoto, into Burns as modified in order to obtain a touch panel
module having low resistance and an electronic apparatus. Furthermore, to increased
transmissivity of light which will result in providing better optical characteristics.

Regarding claim 16,
Burns, as modified, does not disclose;
Wherein the at least one groove forms a mesh pattern.

However, Kiyoto teaches;
Wherein the at least one groove forms a mesh pattern (a display module with a
plurality of panels as shown in figure 1, and forming at least one groove in a resin player
as taught in paragraph [0072], Furthermore, figure 3 and paragraph [0085] explicitly
teaches a diamond shaped mesh pattern).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to incorporate the at least one groove forms a mesh

transmissivity of light which will result in providing better optical characteristics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845